Case 8:19-cv-00448-VMC-CPT Document 66-2 Filed 02/18/20 Page 1 of 1 PageID 489




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                             CASE NO. 19-CV-00448-VMC-CPT

 SECURITIES AND EXCHANGE COMMISSION,

                        Plaintiff,

 v.

 SPARTAN SECURITIES GROUP, LTD.,
 ISLAND CAPITAL MANAGEMENT LLC,
 CARL E. DILLEY,
 MICAH J. ELDRED, and
 DAVID D. LOPEZ,

                   Defendants.
 _______________________________________________/
                                     ORDER

        Following a careful review of the record, it is hereby

        ORDERED AND ADJUDGED that Plaintiff’s Motion For Sanctions For Defendants

 Failure To Personally Appear At Mediation (DE ), is GRANTED. The Plaintiff is awarded

 monetary sanctions in the amount of $2,750 against defendants Carl E. Dilley and Micah J. Eldred,

 pursuant to Fed.R.Civ.P. 37(b)(2) and Local Rule 9.05 (c) for reasonable expenses regarding the

 cost of mediation, caused by the failure of those defendants to have a representative with settlement

 authority personally appear at the February 5, 2020 mediation. The payment shall be made no later

 than 14 days after the date of this Order on or before March 21, 2020.

 DONE AND ORDERED in Tampa, Florida, this ____ day of February 2020.


                                _________________________________________
                                VIRGINIA M. HERNANDEZ COVINGTON
                                UNITED STATES DISTRICT JUDGE
